Citation Nr: 0833895	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-28 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, His Spouse, and His Friend


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1965 to 
January 1967.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from October 2005 and November 2006 rating decisions 
rendered by the Seattle, Washington Regional Office (RO) of 
the Department of Veterans Affairs (VA), which granted 
service connection for Type II diabetes mellitus with 
erectile dysfunction on a presumptive basis and assigned an 
initial 20 percent rating, effective April 29, 2004.  
Thereafter, the veteran perfected an appeal as to the initial 
evaluation assigned for his service-connected diabetes 
mellitus.  The issue of entitlement to a higher disability 
evaluation based upon an initial grant of service connection 
remains before the Board.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in July 2008; a transcript of that hearing 
is of record.

In July 2008, the veteran submitted to the Board additional 
evidence for consideration in connection with the claim on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a written statement dated in July 2008 that is 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected diabetes mellitus with erectile 
dysfunction has been controlled with required daily insulin 
injections and a restricted diet; there is no medical 
evidence of any restrictions on his activities.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus with erectile dysfunction have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to service 
connection for diabetes mellitus was received in April 2005.  
In correspondence dated in May 2005 and August 2007, he was 
notified by the RO of the provisions of the VCAA as they 
pertain to the issues of service connection and an increased 
evaluation for his service-connected diabetes disability.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  In an 
October 2005 rating decision, the RO granted entitlement to 
service connection for diabetes mellitus and assigned an 
initial 20 percent rating, effective April 29, 2004.  The RO 
also awarded service connection for diabetic retinopathy and 
assigned a noncompensable rating, effective April 29, 2004.  
In a November 2006 rating action, the RO continued the 20 
percent rating for diabetes mellitus and increased the 
initial rating for diabetic retinopathy to 10 percent, 
effective August 2, 2005.  The veteran appealed the 
assignment of the initial evaluation for his service-
connected diabetes mellitus with erectile dysfunction.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in March 2008.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in August 
2007.

The claim for an initial evaluation in excess of 20 percent 
for diabetes mellitus is a downstream issue from the grant of 
service connection.  See Grantham v. Brown, 114 F.3d 1156 
(1997).  VA's General Counsel recently held that no VCAA 
notice was required for such downstream issues, and that a 
Court decision suggesting otherwise was not binding 
precedent.  See VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 
2004); cf. Huston v. Principi, 17 Vet. App. 370 (2002).  The 
Board is bound by the General Counsel's opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002).  While this logic is called 
into some question in a recent Court case, neither this case 
nor the GC opinion has been struck down.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
veteran's service treatment records, private treatment 
records, and statements from family members and friends 
pertaining to his service-connected disability have been 
obtained and associated with his claims file.  He has also 
been provided with VA and fee-basis medical examinations to 
assess the current state of his service-connected diabetes 
mellitus disability. 

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  

Law and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  The veteran is assigned a 20 percent 
rating for diabetes mellitus with erectile dysfunction under 
Diagnostic Code 7913.



	(CONTINUED ON NEXT PAGE)





791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  

Factual Background and Analysis

After a review of the evidence, the Board finds that the data 
does not support the assignment of an initial rating in 
excess of 20 percent for diabetes mellitus.

In a private treatment note dated in October 1984, the 
veteran's physician assessed diabetes mellitus and started 
him on Glyburide.  In a follow-up visit days later, the 
physician started the veteran on daily insulin, noting that 
his blood sugar, even on the maximum dose of Glyburide, was 
not satisfactory.  Additional private treatment records show 
that the veteran continued to receive follow-up treatment for 
insulin-dependent diabetes mellitus.  

In an emergency room report from Harrison Hospital dated in 
November 2000, the veteran stated that he became somewhat 
dizzy while walking, and his wife reported that he was 
somewhat unresponsive.  He indicated that he had exhibited 
this behavior in the past with episodes of hypoglycemia, 
reporting one similar episode almost 2 years ago.  Following 
a physical examination and treatment, the physician's 
impression was transient hypoglycemia and insulin-dependent 
diabetes mellitus.

Private treatment notes from J. W., M. D. dated from April 
2000 to July 2004 show that the veteran received ongoing 
treatment for nonproliferative diabetic retinopathy and 
macular edema of the right eye as well as proliferative 
diabetic retinopathy of the left eye.

In a VA eye examination report dated in July 2005, the 
veteran complained of blurred vision in both eyes and 
difficulty reading for the last few years.  He reported laser 
treatment of his left eye for diabetic retinopathy one year 
ago and laser treatment of both eyes for diabetic retinopathy 
one year prior to that.  Following a physical examination, 
the examiner's impression was non-proliferative diabetic 
retinopathy with development of clinically significant 
macular edema in both eyes; history of focal laser treatments 
in both eyes; and mild refractive error, presbyopia of both 
eyes.

During a VA diabetes mellitus examination in July 2005, the 
veteran reported daily insulin use, 2 episodes of 
hypoglycemia requiring hospitalization in the past 5 years, 
no ketoacidosis, and no requirement to limit his activities 
because of his diabetes.  He stated that for his exercise 
program he walks 2 miles everyday in 30 minutes or less.  He 
reported erectile dysfunction for the past 2 years.  After a 
physical examination and review of the veteran's claims file, 
the physician diagnosed noninsulin dependent type 2 diabetes 
mellitus now insulin requiring with moderate bilateral 
diabetic retinopathy; hypertension secondary to diabetes; no 
nephropathy secondary to diabetes; and erectile dysfunction 
secondary to diabetes.  An additional notation indicated that 
there was no evidence of peripheral neuropathy.

In a private treatment summary by R. T., M. D., dated in 
November 2005, Dr. T. reported that the veteran's diabetes 
currently required 5 insulin injections per day to control 
his blood sugar, and he recommended that the veteran exercise 
daily and remain on a restricted diabetic diet.  Statements 
from the veteran's eye doctor, J. W., M. D., dated in 
November 2005 and September 2006 revealed that she continued 
to treat the veteran for diabetic retinopathy and other eye 
disorders.

The Board received several lay statements in October 2007 
regarding the veteran's service-connected diabetes mellitus 
disability.  His wife explained that the veteran could become 
mean and acted like a "drunk" when his blood sugar dropped 
suddenly.  She reported having to take him to the emergency 
room once with the help of her brother and his wife.  His 
son, sister, and brother-in-law also reported observing 
combative behavior when the veteran's blood sugar dropped.  
In another statement, the veteran's friends reported that 
they took him to the hospital once when his blood sugar 
levels dropped, and they indicated that the veteran's wife 
and family did not like the veteran to go fishing alone 
anymore in case his blood sugar dropped rapidly.  Finally, a 
coworker stated that he observed the veteran become almost 
comatose on one occasion; he also reported going fishing 
quite often with the veteran, who always checks his glucose 
and takes insulin when necessary.

An October 2007 waiver of examination indicated that the 
veteran declined a rectal and genital fee-basis examination.

In a fee-basis diabetes mellitus examination report dated in 
October 2007, the veteran denied any history of ketoacidosis, 
but indicated that he has been hospitalized an average of 4 
times per year for hypoglycemia with no hospitalizations in 
the past year.  He reported visiting the doctor 4 times per 
year for his diabetes.  He described his daily insulin 
treatment regimen and his history of diabetic retinopathy.  
He identified being on a special diet as the impairment 
related to his diabetes.  Following a physical examination, 
the physician diagnosed insulin dependent Type 1 diabetes 
with erectile dysfunction.  Additional comments  by the 
examiner noted that the veteran's diabetic retinopathy, 
hypertension, and erectile dysfunction were complications of 
his diabetes.  The physician concluded that there were no 
findings of secondary complications of the heart, skin, 
peripheral arteries, or renal or neurological systems, and 
the veteran's diabetes did not cause any restriction of 
activities.

In a fee-basis eye examination report dated in November 2007, 
the veteran stated that he experiences glare with bright 
lights especially with night driving, blurred vision, and 
some distortion.  Following a physical examination, the 
physician assessed moderate nonproliferative diabetic 
retinopathy in both eyes with clinically significant macular 
edema in the right, and cataracts in both eyes, which was 
noted as the likely cause of his glare with night driving and 
considered at least as likely as not associated with 
diabetes.  

In a private treatment summary dated in April 2008, Dr. T. 
again noted that the veteran's diabetes currently required 5 
insulin injections per day to control his blood sugar and 
that he still recommended daily exercise and a restricted 
diabetic diet.  He added that the veteran has had episodes of 
significant hypoglycemia requiring emergency room visits.

In a June 2008 statement (In Lieu of VA Form 646), the 
veteran's representative asserted that the recommendation by 
the veteran's private physician to exercise fulfills the 
requirement of "regulation of activities" that is outlined 
for a 40 percent rating under Diagnostic Code 7913 when 
"regulation" is interpreted colloquially, as defined by 
Merriam-Webster's Collegiate Dictionary.

The veteran testified during a hearing in July 2008 that he 
no longer fishes or hunts alone and that he restricts his 
driving because he has had to pull over when his blood sugar 
dropped.  He indicated that he was not currently working, but 
he helps his wife with a home daycare business and does 
woodwork.  The veteran's wife testified that the veteran gets 
angry when she does not allow him to go fishing by himself.

In this case, the objective medical evidence shows that the 
veteran's service-connected diabetes mellitus with erectile 
dysfunction requires daily insulin injections and 
restrictions in his diet.  However, the competent medical 
evidence of record does not reflect that the veteran's 
diabetes mellitus requires "regulation of activities", 
which is defined in Diagnostic Code 7913 as "avoidance of 
strenuous occupational and recreational activities".  
Instead, the evidence of record shows that while the 
veteran's wife has asked him to avoid going fishing or 
hunting alone, his private physician has recommended 
recreational activity, and the veteran reported that he walks 
approximately 30 minutes every day, helps his wife with her 
home daycare business, and does woodworking.  The Board 
points out that the requirement that diabetes mellitus 
necessitates insulin dependence and regulation of activities 
is a primary factor distinguishing ratings greater than the 
20 percent evaluation under Diagnostic Code 7913.  
Accordingly, as the criterion of regulation of activities (as 
defined and required by federal regulation) for the next 
higher rating is not satisfied by objective evidence, an 
evaluation in excess of 20 percent for the veteran's service-
connected diabetes mellitus is not warranted.

The Board also notes that there is no objective evidence that 
the veteran has had those factors that are criteria for a 
rating higher than 40 percent (episodes of ketoacidosis, or 
hypoglycemic reactions requiring one or two hospitalizations 
per year, or visits at least twice monthly to a diabetic care 
provider, etc.).  As the criteria for the next higher rating 
(40 percent) for diabetes mellitus have not been met, it 
logically follows that criteria for an even higher rating (60 
or 100 percent) likewise have not been met.

The Board acknowledges the veteran and his representative's 
contentions that his diabetes mellitus is more severely 
disabling.  However, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the veteran's claim for 
entitlement to initial rating in excess of 20 percent for 
diabetes mellitus with erectile dysfunction must be denied.  
The Board has considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. 
App. 505 (2007), but concludes that they are not warranted.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus with erectile dysfunction is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


